         Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



  JOSHUA CLARK, on behalf of himself and
  all others similarly situated,

                 Plaintiff,


   vs.                                                     Case No. 20-2194-EFM



  CERNER CORPORATION, et al.,

                 Defendants.




                               MEMORANDUM AND ORDER

         Before the Court is Defendants Cerner Corporation, Cerner Corporation Foundations

Retirement Plan Administrative and Investment Committee, and Compensation Committee of the

Cerner Corporation Board of Director’s (collectively “Cerner”) Motion to Dismiss (Doc. 10).

Plaintiff Joshua Clark brings this putative class action alleging various violations of the Employee

Retirement Income Security Act of 1974 (“ERISA”). Cerner now seeks dismissal of this case

under the first-to-file rule. For the following reasons, the Court grants Cerner’s motion.
       Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 2 of 8




                              I.       Factual and Procedural Background1

       Clark is a former Cerner employee and current participant in Cerner’s 401(k) plan. In

September 2019, Clark retained counsel to begin investigating the claims now before the Court.

On January 21, 2020, Barbara Freck and three other plaintiffs—also former Cerner employees—

filed a putative class action complaint in the United States District Court for the Western District

of Missouri, i.e., Freck v. Cerner.2 The Freck plaintiffs alleged various ERISA breach-of-

fiduciary-duty claims against Cerner.

       On April 7, Cerner moved to dismiss Freck because the plaintiffs had signed arbitration

agreements prohibiting them from bringing a class action. In response, on June 15 the Freck

plaintiffs filed an amended complaint that added two new plaintiffs who did not sign arbitration

agreements. On June 24, Cerner filed a motion to compel arbitration against those plaintiffs

covered by the arbitration agreement. Cerner filed an answer to the amended complaint as to the

newly added plaintiffs in Freck on July 8. The case underwent an unfruitful mediation on

September 24 and has had status conferences since then. It is proceeding as usual.

       On April 14, Clark filed this action. Clark alleges that he did not sign an arbitration

agreement with Cerner that prohibits him from bringing this action. Clark’s putative class is “[a]ll

participants in the Cerner Plan from April 14, 2014 to the present, with the exception of

Defendants, Defendants’ beneficiaries, and Defendants’ immediate families.”3 In comparison,

Freck’s putative class is “[a]ll persons, except Defendants and their immediate family members,




       1
           The facts are taken from Clark’s complaint and are considered true for the purposes of this motion.
       2
           Freck v. Cerner Corp., No. 20-cv-00043 (W.D. Mo. Jan. 21, 2020).
       3
           Doc 1.



                                                         -2-
        Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 3 of 8




who were participants in or beneficiaries of the Plan, at any time between January 21, 2014 through

the date of judgment.”4 Clark asserts the same ERISA claims against the same defendants. In

addition, Clark alleges that Cerner violated its ERISA duties by designating its own stock as the

default investment option for employer contributions and its failure to remove high-cost mutual

fund options. Cerner now moves to dismiss this case under the first-to-file rule.

                                                II.      Discussion

        Cerner argues that the Court should dismiss this case under the first-to-file rule because it

is substantially similar to Freck and because Freck was filed first. Clark argues that although

Freck was filed first, the Court in this case obtained jurisdiction over the parties before the court

in Freck, and therefore this Court is the proper venue for the action. Clark also argues that

equitable considerations weigh in favor of denying Cerner’s motion to dismiss.

        The first-to-file rule is a “well-established doctrine that encourages comity among federal

courts of equal rank.”5 The Tenth Circuit applies the first-to-file rule, which “permits a district

court to decline jurisdiction where a complaint raising the same issues against the same parties has

previously been filed in another district court.”6 In determining whether the first-to-file rule

applies, the court should examine: (1) the chronology of the actions, (2) the similarity of the parties

involved, and (3) the similarity of the issues at stake.7 The parties only need to be substantially




        4
            Doc. 11-1.
        5
            Zide Sport Shop of Ohio, Inc. v. Ed Tobergte Assocs., 16 Fed. App’x 433, 437 (6th Cir. 2001).
        6
          Buzas Baseball, Inc. v. Bd. of Regents, 1999 U.S. App. LEXIS 21630, at *7, 189 F.3d 477 (10th Cir. 1999);
see also Hospah Coal Co. v. Chaco Energy Co., 673 F.2d 1161, 1163 (10th Cir. 1982); Cessna Aircraft Co. v. Brown,
348 F.2d 689, 692 (10th Cir. 1965).
        7
            Wallace B. Roderick Rev. Living Tr. v. XTO Energy, Inc., 679 F. Supp. 2d 1287, 1296 (D. Kan. 2010).



                                                         -3-
        Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 4 of 8




similar for the rule to apply.8 However, “these factors are not exhaustive, and other equitable

factors may bear on the inquiry.”9 These include inequitable conduct, bad faith, anticipatory suits,

and forum shopping.10

A.      Chronology of the Actions

        It is well settled that “when two courts have concurrent jurisdiction, the first court in which

jurisdiction attaches has priority to consider the case.”11 Furthermore, “jurisdiction relates back to

the filing of the complaint.”12 “As a result, determining the chronology of events typically requires

only a comparison of the two filing dates.”13 Freck was filed three months before this case. That

case has proceeded in the Western District of Missouri and is further down the procedural road

than this one. Clark argues that the amended complaint in Freck that included plaintiffs similarly

situated to Clark—those allegedly not covered by arbitration agreements—was not filed until after

the commencement of this action. Clark asserts that this Court therefore had jurisdiction over

those plaintiffs before the Freck court. But Cerner accurately notes that such an amendment relates

back to the filing of the original complaint. Under the general rule of the first-filed complaint, the

court in Freck obtained jurisdiction over the parties before this Court, and the Court therefore

concludes that the chronology of the actions favors Freck.




        8
           See Ed Tobergte Assocs. v. Zide Sport Shop of Ohio, Inc., 83 F. Supp. 2d 1197, 1198 (D. Kan. 1999);
Graphic Tech., Inc. v. McDonald’s Operators Ass’n of S. Cal., Inc., 2000 WL 1920034, at *1 n. 2 (D. Kan. 2000)
(citation omitted).
        9
         Wakaya Perfection, LLC v. Youngevity Int’l, Inc., 910 F.3d 1118, 1124 (10th Cir. 2018) (citing Baatz v.
Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016)).
        10
             Id.
        11
             Hospah, 673 F.2d at 1163.
        12
             Id. (quoting Barber-Greene Co. v. Blaw-Knox Co., 239 F.2d 774, 778 (6th Cir. 1957)).
        13
             Wakaya, 910 F.3d at 1124.



                                                         -4-
       Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 5 of 8




B.     Similarity of the Parties

       For the first-to-file rule to apply, the parties need not be identical, only substantially

similar.14 Even so, the putative class and defendants in this case are nearly identical to those in

Freck. The only difference between the putative classes is that Freck includes 401(k) plan

participants from January 21, 2014 through the date of judgment, whereas Clark’s putative class

includes participants beginning on April 14, 2014. The discrepancy merely reflects the three-

month filing difference between the cases. Notably, Clark’s putative class fits within Freck’s, but

not vice versa. In addition to the substantial similarity between the plaintiffs, the defendants in

this case and Freck are identical.

       In opposition, Clark reiterates that he did not sign an arbitration agreement and that this

renders him dissimilar from Freck’s original plaintiffs. But the Court has already noted that the

amended complaint in Freck included plaintiffs not covered by arbitration agreements and relates

back to the original complaint. Clark also argues that he is a current participant in Cerner’s 401(k)

plan whereas the named Freck plaintiffs are not. He does not explain why this makes a difference.

Nevertheless, even assuming this difference between the class representatives matters, the putative

class definition in Freck clearly includes current plan participants like Clark. Overall, the Court

concludes that the parties in this case are substantially similar to those in Freck.

C.     Similarity of the Issues

       As with the parties, the issues in the two cases need not be identical, only substantially

similar.15 Moreover, courts place “less weight on similarity when considering abstention in



       14
            Wallace, 679 F. Supp. 2d at 1296–98.
       15
            Id.



                                                   -5-
       Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 6 of 8




concurrent federal cases than when one of the cases is in state court” because “when two federal

cases are involved, we do not risk depriving a litigant of a federal forum.”16 Both cases are in

federal courts. Both complaints allege breaches of fiduciary duties under ERISA §§ 409 and 502

by Cerner’s failure to invest in lower-cost alternative investments and lower-cost share classes.

Both complaints allege that Cerner failed to negotiate lower recordkeeping fees. There are no

substantial dissimilarities between the claims. The same factual background undergirds both

cases. In fact, large portions of Clark’s complaint copy verbatim from the Freck complaint. The

cases also seek the same relief. Both seek a declaration that Cerner has violated ERISA, actual

damages and disgorgement of profits, an injunction prohibiting Cerner from any further ERISA

violations, pre-judgment interest, and attorneys’ fees and court costs.

       Clark’s main counterargument is that, as a current participant of the 401(k) plan, he has

standing to pursue injunctive relief whereas the original plaintiffs in Freck allegedly lack standing.

Once again, Freck’s putative class definition includes current plan participants, even if the class

representatives are not. Clark’s interests would therefore not be unfairly prejudiced as a member

of the Freck class in the manner he suggests. Clark also argues his claims vary from Freck’s in

that he additionally alleges Cerner violated its ERISA duties by designating its own stock as the

default investment option for employer contributions and its failure to remove high-cost mutual

fund options. But the claims need not be identical, only substantially similar, and this dissimilarity

is insubstantial. Clark’s minor variations remain within the scope of the broader claims in Freck

alleging that Cerner failed to carry out its ERISA fiduciary duties and failed to invest in lower-




       16
            Wakaya, 910 F.3d at 1127.



                                                 -6-
       Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 7 of 8




cost alternatives. Overall, the Court concludes that the issues in this case are substantially similar

to those in Freck.

D.     Equitable Considerations

       “After determining the sequence and similarities in the cases, court[s] must also determine

whether any equitable considerations . . . merit not applying the first-to-file rule in a particular

case.”17 Some additional equitable considerations include inequitable conduct or bad faith.18

“[T]he first-to-file rule may be disregarded to prevent a misuse of litigation in the nature of

vexatious and oppressive foreign suits.”19 Courts also “need not defer to the first-filed case when

doing so would reward forum shopping.”20 In this case, Clark points to no convincing evidence

of inequitable conduct or bad faith on the part of Cerner. Nor does he make a case for Freck being

an anticipatory suit resulting from Cerner’s forum shopping. Clark simply argues that this case

should have priority over Freck in order to “protect the needs of the class.” But that is not an

equitable consideration highlighted by prior Tenth Circuit cases. Either way, the Court concludes

that the substantial similarity between the parties and claims in this case and Freck is such that

dismissing this case in favor of Freck’s continuance does not harm the putative class. As such,

none of the equitable considerations countermand the first-to-file rule in this case.

E.     Conclusion

       The Court concludes that all the factors for the first-to-file rule weigh in favor of Freck.

Freck precedes this case chronologically and the two cases have substantially similar parties and



       17
            Id. (citations, alterations, and quotations omitted).
       18
            Id. at 1124.
       19
            Id. at 1127 (quoting O’Hare Int’l Bank v. Lambert, 459 F.2d 328, 331 (10th Cir. 1972)).
       20
            Id. (citing Span-Eng Assocs. v. Weidner, 771 F.2d 464, 470 (10th Cir. 1985)).



                                                            -7-
       Case 2:20-cv-02194-EFM-TJJ Document 23 Filed 12/02/20 Page 8 of 8




issues. None of the equitable considerations identified by the Tenth Circuit warrant disregarding

the first-to-file rule. The Freck case is the proper vehicle to carry Clark’s action. As such, the

Court declines to exercise jurisdiction over this case and grants Cerner’s motion to dismiss.

       IT IS THEREFORE ORDERED that Defendant Cerner’s Motion to Dismiss (Doc. 10)

is GRANTED.

       IT IS SO ORDERED.

       Dated this 2nd day of December, 2020.

       This case is closed.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -8-
